            Case 6:20-cv-00725-ADA Document 40 Filed 04/01/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                            Nos. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,                           6:20-cv-00726-ADA
                                                            6:20-cv-00727-ADA
                Plaintiff,                                  6:20-cv-00728-ADA
                                                            6:20-cv-00729-ADA
       v.                                                   6:20-cv-00730-ADA
                                                            6:20-cv-00783-ADA
HEWLETT PACKARD ENTERPRISE COMPANY,
                                                       JURY TRIAL DEMANDED
                Defendant.


              JOINT MOTION fOR EXTENSION OF CLAIM CONSTRUCTION DEADLINES

       Plaintiff WSOU Investments, LLC and Defendant Hewlett Packard Enterprise Company,

hereby jointly move the Court to extend the deadlines for Plaintiff to file its reply claim

construction brief, Defendant to file its sur-reply claim construction brief, and the Parties to

submit the Joint Claim Construction Statement. The current deadlines based on the Proposed

Scheduling Order (Dkt. 31) and proposed new dates for these submissions are as follows:

                    Deadline                          Current Date              Proposed Date

 Plaintiff files reply claim construction brief   Monday 4/5/2021          Thursday 4/8/2021

 Defendant files sur-reply claim construction     Monday 4/19/2021         Friday 4/23/2021
 brief

 Parties submit Joint Claim Construction          Thursday 4/22/2021       Tuesday 4/27/2021
 Statement

The parties request this additional time in view of the upcoming Easter holiday and to allow

sufficient time to fully address the claim construction issues. These extensions do not impact any

other dates set forth in the Proposed Scheduling Order.
        Case 6:20-cv-00725-ADA Document 40 Filed 04/01/21 Page 2 of 3




Dated: April 1, 2021                   Respectfully submitted,

/s/ Michael R. Franzinger              /s/ Raymond W. Mort, III
Michael D. Hatcher                     Raymond W. Mort, III
Texas State Bar No. 24027067           Texas State Bar No. 00791308
mhatcher@sidley.com                    raymort@austinlaw.com
Callie C. Butcher                      THE MORT LAW FIRM, PLLC
Texas State Bar No. 24092203           100 Congress Avenue, Suite 2000
cbutcher@sidley.com                    Austin, Texas 78701
SIDLEY AUSTIN LLP                      tel/fax: (512) 677-6825
2021 McKinney Avenue, Suite 2000
Dallas, Texas 75201                    Alessandra C. Messing
telephone:     (214) 981-3300          New York State Bar No. 5040019
facsimile:     (214) 981-3400          amessing@brownrudnick.com
                                       Timothy J. Rousseau
Michael R. Franzinger                  New York State Bar No. 4698742
D.C. Bar No. 500080                    trousseau@brownrudnick.com
mfranzinger@sidley.com                 Yarelyn Mena
SIDLEY AUSTIN LLP                      (pro hac vice)
1501 K Street, N.W.                    ymena@brownrudnick.com
Washington, D.C. 20005                 BROWN RUDNICK LLP
telephone:     (202) 736-8000          7 Times Square
facsimile:     (202) 736-8711          New York, New York 10036
                                       telephone:     (212) 209-4800
Barry K. Shelton                       facsimile:     (212) 209-4801
Texas State Bar No. 24055029
bshelton@sheltoncoburn.com             Edward J. Naughton
SHELTON COBURN LLP                     Massachusetts State Bar No. 600059
311 RR 620, Suite 205                  enaughton@brownrudnick.com
Austin, Texas 78734-4775               Rebecca MacDowell Lecaroz
telephone:    (512) 263-2165           (pro hac vice)
facsimile:    (512) 263-2166           rlecaroz@brownrudnick.com
                                       BROWN RUDNICK LLP
Counsel for Defendant                  One Financial Center
Hewlett Packard Enterprise Company     Boston, Massachusetts 02111
                                       telephone:     (617) 856-8200
                                       facsimile:     (617) 856-8201

                                       David M. Stein
                                       Texas State Bar No. 797494
                                       dstein@brownrudnick.com
                                       Sarah G. Hartman
                                       California State Bar No. 281751
                                       shartman@brownrudnick.com
                                       BROWN RUDNICK LLP
                                       2211 Michelson Drive, 7th Floor
                                       Irvine, California 92612
Case 6:20-cv-00725-ADA Document 40 Filed 04/01/21 Page 3 of 3




                               telephone:   (949) 752-7100
                               facsimile:   (949) 252-1514

                               Counsel for Plaintiff
                               WSOU Investments, LLC d/b/a
                               Brazos Licensing and Development
